DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,808,178 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Terminal Disclaimer overcomes the previous double patenting rejection. Brown fails to teach a heating system adapted to heat the first gas enclosure to a temperature sufficient for the gaseous mixture to undergo a pyrolysis process. The vessel 10 may be disposed in a housing 18, which includes a burner 20, however the vessel 10 of Brown cannot correlate to the claimed first gas enclosure of the pending claims. Further, there is no teaching to adapt the burners of Brown to heat the first gas enclosure to a temperature sufficient for the gaseous mixture to undergo a pyrolysis process and there is no indication in Brown of the burners 20 heating any element other than vessel 10. Particularly, the claims a first gas enclosure coupled to the gas exit passage such that a gaseous mixture is directed from the pyrolysis unit to the gas enclosure, wherein the gas enclosure is a pipe having a spiral insert and wherein a gas path within the first gas enclosure is helical or spiral; and a heating system adapted to heat first gas enclosure to a temperature sufficient for the gaseous mixture to undergo a pyrolysis process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772